DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the element body” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested. 
Claims 14-17 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senba (JP 2002-157565 A).
Regarding claim 1, Senba discloses an RFID tag (see at least Figures 7-8(b)) comprising: 

    PNG
    media_image1.png
    553
    1243
    media_image1.png
    Greyscale

an RFID tag body having a loop-shape or coil-shape conductor (see at least the abstract, note the RFID tag (1a) has a cylindrical coil (2a) & Figures 3, 4, 7 and 17, items 1a and 2a); and 
a metal fixture configured to fix the RFID tag body to a metal surface of an article (see at least Figures 7-8(b), items 11 and 5 & page 9, about halfway down, note the metal plate/metal fixture (11) is fixed to the conductive member/metal surface of an article (5)),
wherein the conductor is disposed in an element body having a rectangular parallelepiped shape (see at least Figures 3, 7 and 17, items 1a, 2a, 6 and 8 & page 6, about three-quarters of the way down, note the conductor (2a) is disposed within in a glass container (6a) and protected by a 
wherein the conductor comprises an opening having a plane that is parallel to the first and second side surfaces (see at least Figures 7 and 17, items 2a and H, note the flux lines (H) are orthogonal to the conductor’s (2a) opening which has a plane parallel to S1 and S2), and 
wherein the metal fixture includes a first portion that protrudes along an extension surface of the bottom surface of the element body (see at least annotated Figures 7-8(b) above, note P1 of the 1st metal fixture), a second portion that is disposed along the third side surface or the fourth side surface of the element body (see at least annotated Figures 7-8(b) above, note P2), and a third portion disposed along the top surface of the element body (see at least annotated Figures 7-8(b) above, note P3).
Regarding claim 4, Senba, as addressed above, discloses wherein the metal fixture includes a fifth portion that is disposed along a part of the third side surface or the fourth side surface from the top surface, and that faces the second portion (see at least annotated Figures 7-8(b) above, note P2 of the 2nd metal fixture).
Regarding claim 5, Senba, as addressed above, discloses wherein the metal fixture includes a first metal fixture having the second portion disposed along the third side surface, and a second metal fixture having the second portion disposed along the fourth side surface (see at st metal fixture and the (unlabeled mirror opposite) P2 of the 2nd metal fixture).
Regarding claim 8, Sebna further discloses wherein the third portion has elasticity configured to press the top surface of the element body toward the bottom surface (see at least page 6, lines 12-14, note that aluminum and copper have elasticity, for example, the modulus of elasticity of aluminum is 69 GPa).
Regarding claim 9, Senba, as addressed above, discloses wherein the metal fixture includes at least one pair of sixth portions disposed respectively on the first and second side surfaces of the element body and facing each other to secure the element body therebetween (see at least annotated Figures 7-8(b) above, note P2 on the S1 and S2 side of the metal fixture).
Regarding claim 13, Senba discloses an RFID tag (see at least Figures 7-8(b)) comprising: 
an RFID tag body having a conductor with a coil opening (see at least the abstract, note the RFID tag (1a) has a cylindrical coil (2a) & Figures 3, 4, 7 and 8(a-b), items 1a, 2a, 6 and 8 & page 6, about three-quarters of the way down, note the conductor (2a) is disposed within in a glass container (6a) and protected by a rectangular parallelepiped shaped resin (8) & Figure 17, items 2a and H, note the flux lines (H) are orthogonal to the conductor’s (2a) opening which has a plane parallel to S1 and S2); and 
a metal fixture configured to fix the RFID tag body to a metal surface of an article (see at least Figures 7-8(b), items 11 and 5 & page 9, about halfway down, note the metal plate/metal fixture (11) is fixed to the conductive member/metal surface of an article (5)),
wherein the RFID tag body is rectangular parallelepiped shape (see at least Figure 7) with first and second side surfaces that face each other (see at least annotated Figures 7-8(b) above, 
wherein the conductor is disposed in the RFID tag body and the coil opening extends in a plane that is parallel to the first and second side surfaces of the RFID tag body (see at least Figures 7 and 17, items 2a and H, note the flux lines (H) are orthogonal to the conductor’s (2a) opening which has a plane parallel to S1 and S2), and 
wherein the metal fixture includes a mounting portion that extends parallel to and from the bottom surface of the element body (see at least annotated Figures 7-8(b) above, note P1 of the 1st metal fixture) and a plurality of securing portions that extend from the mounting portion and that secure the RFID tag body (see at least annotated Figures 7-8(b) above, note P2 and P3), such that the plurality of securing portions do not block or overlap the coil opening of the conductor when the conductor is viewed in the direction perpendicular to the plane (see at least Figure 7).
Regarding claim 14, Senba, as addressed above, discloses wherein the mounting portion is a first portion of the metal fixture and the plurality of securing portions include a second portion that is disposed along the third side surface or the fourth side surface of the RFID tag body, and a third portion disposed along the top surface of the RFID tag body (see at least annotated Figures 7-8(b) above, note the (1st) metal fixture includes P1, P2 and P3).
Regarding claim 15, Senba, as addressed above, discloses wherein the metal fixture includes a first metal fixture having the second portion disposed along the third side surface, and a second metal fixture having the second portion disposed along the fourth side surface (see at st and 2nd metal fixtures each include their own P1, P2 and P3).
Regarding claim 18, Sebna discloses an RFID tag-equipped article (see at least Figures 7-8(b)) comprising: 
an article having a metal surface (see at least the abstract & Figures 7-8(b), item 5); and 
an RFID tag coupled to the metal surface (see at least the abstract & Figures 3, 4 and 7-8(b), items 1a and 5) and includes: 
an RFID tag body having a loop-shape or coil-shape conductor (see at least the abstract, note the RFID tag (1a) has a cylindrical coil (2a) & Figures 3, 4, 7 and 17, items 1a, 2a and 6); and 
a metal fixture configured to fix the RFID tag to the metal surface of the article (see at least Figures 7-8(b), items 11 and 5 & page 9, about halfway down, note the metal plate/metal fixture (11) is fixed to the conductive member/metal surface of an article (5)), 
wherein the conductor is disposed in an element body having a rectangular parallelepiped shape (see at least Figures 3, 7 and 17, items 1a, 2a, 6 and 8 & page 6, about three-quarters of the way down, note the conductor (2a) is disposed within in a glass container (6a) and protected by a rectangular parallelepiped shaped resin (8)) that has first and second side surfaces that face each other (see at least annotated Figures 7-8(b) above, note S1 and S2), third and fourth side surfaces that face each other and are orthogonal to the first side surface (see at least annotated Figures 7-8(b) above, note S1 and S2), a top surface (see at least annotated Figures 7-8(b) above, note S1 and S2), and a bottom surface configured as a mounting surface (see at least annotated Figures 7-8(b) above, note B), 

wherein the metal fixture includes a first portion that protrudes along an extension surface of the bottom surface of the element body (see at least annotated Figures 7-8(b) above, note P1 of the 1st metal fixture), a second portion that is disposed along the third side surface or the fourth side surface of the element body (see at least annotated Figures 7-8(b) above, note P2), and a third portion disposed along the top surface of the element body (see at least annotated Figures 7-8(b) above, note P3), and 
wherein the first portion of the metal fixture is attached to the metal surface of the article (see at least Figures 7-8(b), items 10 & page 10, line 7, note the metal fixture can also be bonded to the metal surface with an adhesive instead of the screws).
Regarding claim 20, Sebna, as addressed above, discloses wherein the first portion of the metal fixture is secured to the metal surface by at least one screw (see at least Figures 7-8(b), items 10 & page 10, line 7, note the metal fixture can also be bonded to the metal surface with an adhesive instead of the screws).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Senba (JP 2002-157565 A).
Regarding claim 2, Senba, as addressed above, discloses wherein the metal fixture includes a fourth portion disposed along a part of the first side surface and a part of the second side surface (see at least annotated Figures 7-8(b) above, note the fourth portions would correspond to the P2 section on the S1 and S2 sides of the metal fixture).
However, Sebna does not specifically disclose such that the fourth portion does not overlap the conductor when the conductor is viewed in a direction perpendicular to the plane of the opening.
It is known to configure an RFID tag in different ways.  For example, Senba’s other embodiment teaches a metal fixture configured such that the fourth portion does not overlap the conductor when the conductor is viewed in a direction perpendicular to the plane of the opening (see at least Figure 21, item 22 & page 13, lines 7-17, note the side plates 21a1 and 21b1 and the top plates 21a2 and 21b2 of a and 21b are notched to form slits 22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sebna’s other embodiment into Sebna.  This provides the ability to increase magnetic flux leakage and improve communication with the external RFID reader.

Regarding claim 6, Senba does not specifically disclose wherein the first metal fixture and the second metal fixture are separated on the top surface.
It is known to configure an RFID tag in different ways.  For example, Senba’s other embodiment teaches an RFID tag wherein the first metal fixture and the second metal fixture are separated on the top surface (see at least Figure 10, item 11e & page 10, about halfway down, note Figure 10 shows…a slit 11e serving as a magnetic flux leakage path…that can be closed or filled with an adhesive or filler).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sebna’s other embodiment into Sebna.  This provides the ability to increase magnetic flux leakage and improve communication with an external RFID reader.
Regarding claim 16, Sebna, as addressed above, teaches wherein the first metal fixture and the second metal fixture are separated on the top surface (see at least Figure 10, item 11e & page 10, about halfway down, note Figure 10 shows…a slit 11e serving as a magnetic flux leakage path…that can be closed or filled with an adhesive or filler).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Senba (JP 2002-157565 A) in view of Florek (U.S. 2016/0020517).

However, Sebna does not specifically disclose the plurality of turns extend in directions parallel to the respective sides.
It is known to construct an RFID tag in different ways.  For example, Florek teaches an RFID tag with a conductor including a plurality of turns that would extend in directions parallel to the respective sides of Sebna’s rectangular parallelepiped shape of the element body (see at least Figures 1 and 5, items 1 and 2 & [0093] & claim 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Florek into Sebna.  This provides a known alternative RFID tag that can be used in place of Sebna’s RFID tag while providing predictable results (see claims 4-5 of Florek).
Regarding claim 11, Senba in view of Florek further teach a capacitor and an RFIC disposed in the element body (see at least Figure 4, items 4a and 4d of Sebna & page 5 of Sebna, about halfway down, note the semiconductor IC chip (4) and capacitor (4d)).
Regarding claim 12, Senba in view of Florek, as addressed above, teach wherein the conductor is connected in parallel to the capacitor to form an LC resonance circuit that is connected to the RFIC (see at least Figure 1 of Florek & page 5 of Sebna, about halfway down, note the semiconductor IC chip (4) and capacitor (4d)).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Senba (JP 2002-157565 A) in view of Huang (U.S. Pub 2020/0160136).
Regarding claim 19, Sebna does not specifically teach wherein the first portion of the metal fixture is welded to the metal surface.
It is known to attach an RFID tag to a surface in different ways.  For example, Huang teaches an RFID tag wherein a first portion of a fixture is welded to a metal surface (see at least Figure 1 & [0048-0049]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Huang into Sebna.  This provides a known alternative attachment means that can be used in place of Sebna’s attachment means while providing predictable results.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sebna’s other embodiment illustrates an insulative intermediate connector that is disposed between and connects the first metal fixture and the second metal fixture (see at least Figure 10, item 11e of Sebna & page 10 of Sebna, note the discussion of Figure 10).  However, Sebna, Florek and Huang, either alone or in combination, fail to disclose and/or fairly suggest, wherein the insulative intermediate connector is disposed along the first side surface and the second side surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687